Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments and remarks filed on September 7, 2022.
Claims 1, 10, and 19 are currently amended.  
Claims 1-20 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-9 are directed toward a method, i.e., process, Claims 10-18 are directed toward a system, i.e., apparatus, and Claims 19-20 are directed toward a computer readable medium.  Thus, Claims 1-20 fall within one of the four statutory categories as required by step 1.  Examiner notes that Claims 19 and 20 are not statutory under step 1 of the analysis because they are not limited to a non-transitory embodiment.  Nevertheless, for the purpose of compact prosecution, Examiner will proceed as if all claims pass in step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  A method for managing product lifecycles, the method comprising, in a lifecycle management system:
identifying components of an industrial system having a product lifecycle; 
transmitting a request for lifecycle information to each of the components; 
receiving first component information from a first subset least a portion of the components in response to the request, wherein the first component information comprises a lifecycle stage of each of the first subset of components; 
receiving second component information from a second subset of the components in response to the request, wherein the second component information comprises an indication to query a respective manufacturer system for each of the second subset of the components;
in response to receiving the second component information, automatically transmitting a product lifecycle request to the respective manufacturing system of each of the second subset of components; 
in response to the product lifecycle request, receiving product lifecycle information for one or more of the subset of the components in response to the request to the respective manufacturer system of the one or more of the second subset of the components; 
determining the product lifecycles for each of the components based at least in part on the first component information and the product lifecycle information; 
determining a number of replacements for each of the components in an inventory for the industrial system;
predicting a risk level associated with each of the components based at least in part on a comparison of one or more statistics of the component with a corresponding threshold value for the component, the one or more statistics derived from one or more of the first component information, the product lifecycle information, and the number of replacements for the component; and
generating and presenting a risk overview for the industrial system, wherein the risk overview comprises a high-level visualization of the product lifecycle of the components and a risk value indicating a risk of downtime for one or more processes of the industrial system based on the predicted risk level of one or more components associated with the one or more processes.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward a set of evaluations about the lifecycles of different product components and then evaluating the risk to the industrial system, such as a risk of downtime, based on the lifecycles and determined information.  These limitations recite a set of abstract mental processes.  See MPEP § 2106.04(a)(2)(III).  Because the instant application recites steps of obtaining data, making determinations (i.e., observations, judgments, or evaluations), and then presents a “risk overview” for the industrial system (itself based on a set of observations, judgments, or evaluations), the claim recites mental processes.  Alternatively, because the data relate to inventory that needs to be tracked for commercial reasons, Examiner asserts that this recites a certain method of organizing human activities.  See MPEP § 2106.04(a)(2)(II)(B).  
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. (4) at 55.  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  Method Claim 1 fails to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  In fact, it recites no computer or specific technology implementing the steps at all.  A broadest reasonable interpretation of Claim 1 would include a person performing all of the steps using his or her brain.  Independent Claims 10 and 19 merely recite stored instructions on a computer readable medium that are executed by a generic processor.  Thus, the claims are at best merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract mental process or commercial interaction is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention or display the data (i.e., they “apply it”).  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  For example, Claims 2-3, 5-6, 8-9, 11-12, 14-15, 17-18, and 20 all further limit the abstract risk overview that is the result of judgments and evaluations.  Claims 4 and 13 recite what the product lifecycles are called, which is a mere label for performing the judgments and evaluations.  Claims 7 and 16 recite determining a threshold number of replacements, which is an evaluation or observation.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 10, and 19 or are reciting well-understood, routine, and conventional computer activity.  Therefore, Claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - 35 U.S.C. § 101:
All pending claims were rejected under § 101 as being directed toward a judicial exception, specifically an abstract idea, without any integration into a practical idea or without significantly more.  Applicant argues that the claims include “substantially more than merely mental processes or organizing human activity” (see Remarks pages 10-11).  Nevertheless, the limitation that Applicant alleges provides this, “predicting a risk level associated with the components based at least in part on the component information, the product lifecycle information, and the number of replacements for the respective component,” is itself abstract because the predicting of the risk level based on this information is itself based on judgments, observations, or evaluations that can be performed in the human mind.  While Applicant argues that the claims do not recite a certain method of organizing human activities, Applicant never argues why the claims do not recite abstract mental processes.  Examiner asserts that there is a pre-computer analogue to the instant invention: utilizing hard copies of the component information or calling manufacturers of the components or both to track product lifecycle information for an industrial process.  Applicant’s invention merely applies that on a general purpose computer.
Applicant argues that Claim 1 recites “an improvement to the technical field of managing product lifecycles in an industrial system” (see Remarks page 10), but merely “managing” product lifecycles is not a technical field.  While the industrial process to which these product lifecycles relate may itself be technological, the application of the abstract process of predicting a risk regarding these processes to the processes themselves is merely a linking to a technological field of use, which is not enough to integrate an abstract idea into a practical application or to provide “significantly more,” and thus the arguments are not persuasive.  See MPEP § 2106.05(h) citing, e.g., Electric Power Group.  Examiner asserts that the instant invention is similar to the Electric Power Group case where data were collected, analyzed, and displayed.  In the instant application, data regarding components in an industrial system are collected and information about their product lifecycle phases are analyzed and displayed to a user.  Just as the fact that in Electric Power Group the fact that the invention was analyzing a complex electrical grid did not provide subject matter eligibility (see id.), in the instant application the fact that the results of the collected and analyzed data might prevent downtime or relates to industrial machinery is a mere field of use or technological environment to which the abstract idea is applied and is not sufficient to provide any integration into a practical application or significantly more.  Thus, because the claims fail to recite any integration into a practical application or anything that constitutes significantly more, the rejection is maintained.   
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the amendments are not taught by Miller, Mitti, Morrison, and Surendra.  Examiner apologizes for the oversight in not adding Surendra to the header for the rejection (see Remarks page 15).  Examiner agrees that the amendments distinguish over those four references, which are the closest prior art references.  In particular, none of these references teach dividing the requests into first and second components and receiving the product lifecycle information from the respective manufacturers (again, in the ordered combination of the whole).  Thus, because the claims distinguish over the closest prior art, the § 103 rejection is withdrawn.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627